I congratulate 
His Excellency Mr. Ganev on his election to the presidency of the General 
Assembly at its forty-seventh session. I am sure he will guide us well. 
I should like also to thank the outgoing President, His Excellency 
Mr. Samir Shihabi. His valuable contribution to the work of the United 
Nations was much appreciated. 
I wish also to thank the Secretary-General for his efforts on behalf of 
peace in the world. His report, "An Agenda for Peace", should be given urgent 
attention by Member countries. I offer the Secretary-General my continued 
support in all his demanding work. 
This year, we are very pleased to greet the new Members of the United 
Nations. Their admission should further strengthen our Organization. 
Since last year's session we have continued to see great changes in the 
world. Brunei Darussalam welcomed most of them. However, we have approached 
others with caution. This is because we are not yet sure what they will lead 
to. Generally, though, we feel that the Members of the world body are now in 
a better position than ever before to build a just and lasting peace in the 
world. 
However, we believe that certain things must be in place before any 
United Nations action can have a good chance of success. These are strong 
bilateral relationships between individual countries which lead to 
multilateral cooperation through regional associations. We feel that these 
two structures are essential. It is our view that, if they exist, the United 
Nations will be able to function well in terms of both peace-keeping and 
peace-building. We think they are required because no one nation or single 
organization is able to stand alone. 
That is why my country, like many others, has been engaged in intense 
diplomatic activity over the past year. We feel we have to establish a wide 
range of bilateral relations and participate fully in regional and 
international organizations. We think that, in this way, even small nations 
such as ours can contribute a great deal to the success of this Organization. 
We would like to see United Nations action complementing regional and 
international institutions. 
I feel that this is illustrated by the part the Association of South-East 
Asian Nations (ASEAN) has played in finding a solution to the Cambodian 
problem. ASEAN's hard work and patience in the initial stages was crucial. 
So were the efforts of other concerned and interested parties. Also, the 
willingness of the Cambodians themselves to seek a peaceful solution was a 
most significant factor. The peace accord sponsored by the United Nations was 
built on this foundation. 
The situation in Cambodia today may offer a further illustration. We 
believe it shows that peace-building does not necessarily end when an 
agreement is signed. The effort must still go on. A continuing spirit of 
cooperation among all parties to any international settlement must be 
encouraged. 
We, therefore, see reasons for optimism in our own part of the world. 
But we do not overlook realities elsewhere. We are glad to note that, even in 
some very difficult situations, individual countries are trying to play their 
part in bringing peace and stability to their regions. 
We are particularly glad to see this happening in the Middle East. The 
peace talks sponsored by the United States and Russia are providing the 
countries concerned with the means to make peaceful progress. Certainly, the 
core problem of Palestine has not yet been resolved, and we regret that the 
Israelis still defy Security Council resolutions 242 (1967) and 338 (1973). 
But in spite of all this, we see some progress. For this reason, we urge 
everyone involved to try to make the talks succeed. At the same time, we feel 
that the United Nations still has an important role to play in the search for 
a solution. 
We believe that the world body should increase its effort to help bring 
about peaceful change in South Africa. This would strengthen the considerable 
efforts made by institutions such as the Commonwealth and the Organization of 
African Unity. 
In our opinion, there are sound reasons for the United Nations to be 
involved in Cambodia, the Middle East and South Africa. This is because 
certain favourable conditions have been created by those directly involved. 
Unfortunately, this cannot always be the case. The situation in the 
Balkans seems likely to be typical of the dilemmas the world body may be 
forced to face in the future. On the one hand, there is a need to act because 
of our moral and human obligations. On the other hand, there may be no 
framework of good sense, reason and peaceful intent established at all 
levels. Calls for United Nations action in similar circumstances may multiply. 
That is why I do not feel we can consider peace and security only in 
their political context. We see them as closely linked with economic 
development. Here I refer to the grave social and economic problems faced by 
a great number of developing nations. They pose a considerable threat to 
those countries' internal security and, therefore, to international stability. 
If present conditions continue, developing countries will be in no 
position to undertake peaceful cooperation. This could mean that the United 
Nations is called upon time and again to try to solve local conflicts under 
very difficult circumstances. 
We therefore think it is vital that developing and developed countries 
engage in peace-building together. We feel there is an urgent need to provide 
the building blocks of international peace today. These take the form of 
cooperative international trading relations. 
In my view, the first test we all face is whether we can bring about a 
successful conclusion to the current Uruguay Round. Other things should then 
fall into place, such as open markets and the free transfer of modern 
technology to developing nations. 
Those seem to me to be the most practical ways in which we all can engage 
in preventive diplomacy. They will ensure that the primary role of the United 
Nations is not only to solve political crises but also to help individual 
nations and regions build their own peace in their own way. 